Title: To James Madison from Alexander J. Dallas, 6 November 1808
From: Dallas, Alexander J.
To: Madison, James



Sir,
6 Nov. 1808.

In compliance with your instructions, William Liddle was indicted, in the Circuit Court of the United States, for an assault and battery, upon Don Ignacio Peres de Lema (a gentleman discharging the duties of the Secretary of the Legation from Spain) under the 28: section of the Act of the 30. of April 1790.
At the trial, the Counsel for the Defendant urged, 1o.  That, on the evidence, Don de Lema was the aggressor.  2d.  That his official character was not that of a Public Minister, within the contemplation of the Act of Congress, or the Law of Nations.  3d.  That besides it is no offence against the laws of nations, but a mere common trespass, to assault a Public Minister, unless the Assailant knows him to be such; and as it was neither alledged in the Indictment, nor proved by the evidence, that Liddle knew the public character of Don de Lema, the prosecution could not be sustained upon the Act of Congress, in a Federal Court.
The Jury found a special Verdict, corresponding with the general course of the discussion: 1st.  That Liddle was guilty of the assault and battery:  2d.  That Don de Lema had been received by the President, in the character described in the official Certificate of the Secretary of State:  3d.  That Liddle did not know that fact, at the time of Committing the assault and battery.
After hearing an argument upon the special verdict, the Court gave judgment for the United States; but, in pronouncing the sentence, it was declared, that the punishment (one month’s imprisonment, and a fine of thirty dollars) had been mitigated by these considerations; the difficulty to ascertain from the evidence (notwithstanding the finding of the Jury) who was the Aggressor; the ignorance of Liddle, as to the public character offended; and the pendency of a Civil action, brought by Don de Lema, to recover damages for the same assault and battery.
Upon the whole, I think, that justice has been done on the present occasion; but I cannot avoid remarking, the hazard to which the prosecution was exposed, by the refusal of Don Lema to appear as a Witness, either before the Grand, or Petty, Jury.  The only Witness, to prove the commencement of the affray, on the part of the prosecution, was a Black Boy; and he was contradicted by a Citizen of very respectable appearance.  Under these circumstances, an acquittal was to be apprehended; but such a result could never afford just cause of disatisfaction, or complaint, to those, who withheld the only evidence, by which our law allows offenders to be convicted and punished.  I take the liberty to inclose copies of the letters, that I addressed to Don de Lema on the subject; which were only noticed by a verbal refusal to give testimony in Court, and an offer to testify, in writing, The facts that occurred.  I have the honor to be, very respectfully, Sir, Yr. mo. Obed. Hble Servt.

A. J. Dallas

